




Exhibit 10.4
OMNICELL, INC.
2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
ADOPTED BY THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS: JUNE 5, 2012


Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement, including any country-specific appendix
thereto (the “Agreement”) and in consideration of your services, Omnicell, Inc.
(the “Company”) has awarded you a Restricted Stock Unit Award (the “Award”)
under its 2009 Equity Incentive Plan (the “Plan”). Your Award is granted to you
effective as of the Date of Grant set forth in the Grant Notice for this Award.
This Agreement shall be deemed to be agreed to by the Company and you upon the
acceptance by you of the Restricted Stock Unit Award Grant Notice to which it is
attached. Defined terms not explicitly defined in this Agreement shall have the
same meanings given to them in the Plan. In the event of any conflict between
the terms in this Agreement and the Plan, the terms of the Plan shall control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock as indicated in the
Grant Notice. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
shares of Common Stock subject to the Award. This Award was granted in
consideration of your services to the Company or an Affiliate. Except as
otherwise provided herein, you will not be required to make any payment to the
Company (other than services to the Company or an Affiliate) with respect to
your receipt of the Award, the vesting of the shares or the delivery of the
underlying Common Stock.
2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any), and unless
otherwise expressly provided in this Agreement or determined by the Company,
your right to vest in the RSU under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., your period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where you
are employed or the terms of your employment agreement, if any); the Committee
shall have the exclusive discretion to determine when you are no longer
providing Continuous Services for purposes of your RSU grant (including whether
you may still be considered to be providing services while on a leave of
absence). Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.
3.    NUMBER OF SHARES.
(a)    The number of shares subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.
(b)    Any shares, cash or other property that becomes subject to the Award
pursuant to this Section 3, if any, shall be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares covered by
your Award.
(c)    Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional

    
GESDMS/6583294.3
1.
 

--------------------------------------------------------------------------------






shares of Common Stock shall be created pursuant to this Section 3. The Board
shall, in its discretion, determine an equivalent benefit for any fractional
shares or fractional shares that might be created by the adjustments referred to
in this Section 3.
4.    SECURITIES LAW COMPLIANCE. You may not be issued any shares under your
Award unless either (i) the shares are registered under the Securities Act; or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable securities and exchange control laws and regulations
relevant to the Company and the offer of the RSUs and the underlying shares of
Common Stock, and you will not receive such shares if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
5.    LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.
6.    DATE OF ISSUANCE. The Company will deliver to you a number of shares of
the Company’s Common Stock equal to the number of vested shares subject to your
Award, including any additional shares received pursuant to Section 3 above that
relate to those vested shares on the applicable vesting date(s). However, if a
scheduled delivery date falls on a date that is not a U.S. business day, such
delivery date shall instead fall on the next following U.S. business day. The
form of such delivery (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.
7.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in Section 9(a) of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
8.    RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.
9.    AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason. Nothing in this Agreement (including, but not limited
to, the vesting of your Award pursuant to the schedule set forth in Section 2
herein or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall:  (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company or an Affiliate of the right to terminate you and without regard to
any future vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing to provide Continuous Service (not through the act of
being hired, being granted this Award or any other award

    
GESDMS/6583294.3
2.
 

--------------------------------------------------------------------------------






or benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”).  You further
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement for the term of this Agreement, for any period, or at all, and shall
not interfere in any way with your right or the Company’s right to terminate
your Continuous Service at any time.
(c)    No claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU resulting from the termination of your Continuous Service
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and in consideration of the grant
of the RSU to which you are otherwise not entitled, you irrevocably agree never
to institute any claim against the Company, any of its Subsidiaries or
Affiliates or your Employer (the “Employer”), waive your ability, if any, to
bring any such claim, and release the Company, its subsidiaries and affiliates
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim.
10.    RESPONSIBILITY FOR TAXES.
(a)    You acknowledge that, regardless of any action taken by the Company or,
if different, the Employer, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSU, including, but not limited to, the
grant, vesting or settlement of the RSU, the subsequent sale of shares of Common
Stock acquired pursuant to such settlement and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSU to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction between the date of
grant and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
On or before the time you receive a distribution of the shares in respect of
your Award, or at any time thereafter as requested by the Company and/or the
Employer, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the Tax-Related Items. Except as provided below,
the Company shall withhold from the shares of Common Stock issuable to you to
satisfy the Tax-Related Items. By your acceptance of the RSU, you agree that:
(i) in the event that such withholding from the shares of Common Stock is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, the Company shall instead withhold from any other
compensation paid to you by the Company or the Employer in partial or full
satisfaction of the Tax-Related Items, and (ii) the Company may determine in its
sole discretion to instead withhold from any other compensation paid to you by
the Company or the Employer in partial or full satisfaction of the Tax-Related
Items, provided that if you are subject to reporting obligations under Section
16

    
GESDMS/6583294.3
3.
 

--------------------------------------------------------------------------------






of the Exchange Act, exercise of such discretion is subject to the prior
approval and direction of the Committee. In no way limiting the foregoing, the
Company is hereby authorized to withhold shares of Common Stock that are
otherwise to be issued and delivered to you under this Award in partial or full
satisfaction of the Tax-Related Items; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law. If the obligation for Tax-Related Items is
satisfied by withholding in shares of Common Stock, for tax purposes, you are
deemed to have been issued the full number of shares of Common Stock subject to
the vested RSU, notwithstanding that a number of the shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items.
(b)    You agree to pay the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. Unless the obligation for Tax-Related Items is
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
(c)    In the event the obligation of the Company and/or any Affiliate to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the withholding
obligation was greater than the amount withheld by the Company and/or any
Affiliate, you agree to indemnify and hold the Company and its Affiliates
harmless from any failure by the Company and/or any Affiliate to withhold the
proper amount.
11.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
12.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
13.    NATURE OF GRANT. In accepting the grant, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the RSU is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSU or other grants, if any, will be
at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the RSU and the shares of Common Stock subject to the RSU are not
intended to replace

    
GESDMS/6583294.3
4.
 

--------------------------------------------------------------------------------






any pension rights or compensation;
(f)    the RSU and the shares of Common Stock subject to the RSU, and the income
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty; and
(h)    the following provisions apply only if you are providing services outside
the United States:
(i)    the RSU and the shares of Common Stock subject to the RSU are not part of
normal or expected compensation or salary for any purpose; and
(ii)    you acknowledge and agree that neither the Company, the Employer nor any
Subsidiary or Affiliate of the Company shall be liable for any foreign exchange
rate fluctuation between your local currency and the United States Dollar that
may affect the value of the RSU or of any amounts due to you pursuant to the
settlement of the RSU or the subsequent sale of any shares of Common Stock
acquired upon settlement.
14.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
15.    DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other RSU grant materials (“Data”) by and
among, as applicable, the Employer, the Company and its Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan.


You understand that Data will be transferred to such stock plan service provider
as may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you RSUs or other equity awards or

    
GESDMS/6583294.3
5.
 

--------------------------------------------------------------------------------






administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
16.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
17.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
18.    LANGUAGE. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
19.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
20.    CHOICE OF LAW; VENUE. The interpretation, performance and enforcement of
this Agreement will be governed by the law of the state of California without
regard to such state’s conflicts of laws rules. For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, relating to it,
or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.
21.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed or otherwise accepted by you and by a
duly authorized representative of the Company. Notwithstanding the foregoing,
this Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you, and provided that no such amendment
adversely affecting your rights hereunder may be made without your written
consent. Without

    
GESDMS/6583294.3
6.
 

--------------------------------------------------------------------------------






limiting the foregoing, the Board reserves the right, by written notice to you,
to impose new provisions or to change the existing provisions of this Agreement
in any way it may deem necessary or advisable for legal or administrative
reasons to carry out the purpose of the grant.
22.    APPENDIX. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.
23.    WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
24.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


* * * * *



    
GESDMS/6583294.3
7.
 

--------------------------------------------------------------------------------






APPENDIX


OMNICELL, INC.
2009 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


Terms and Conditions
This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Omnicell, Inc. (the “Company”) 2009 Equity Incentive
Plan (the “Plan”) if you reside in one of the countries listed below. Unless
otherwise defined herein, the terms defined in the Plan and/or the Restricted
Stock Unit Award Agreement (the “Agreement”), as applicable, shall have the same
defined meanings in this Appendix.
Notifications
This Appendix also includes information regarding securities, exchange control
and certain other issues of which you should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of May 2012.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information in this Appendix as the
only source of information relating to the consequences of participation in the
Plan because the information may be out of date at the time the RSUs vest or
shares acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.


Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently working, transfer employment after the
date of grant, or are considered a resident of another country for local law
purposes, the information contained herein may not apply to you, and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply.


Australia


Notifications
Securities Law Information. If you acquire shares upon settlement of the RSUs
and you offer the Shares for sale to a person or entity resident in Australia,
the offer may be subject to disclosure requirements under Australian law. You
should obtain legal advice on disclosure obligations prior to making any such
offer.
Canada


Terms and Conditions


Settlement of RSUs.   Notwithstanding any discretion in the Plan or anything to
the contrary in the Agreement, the RSUs do not provide any right for you, as a
resident of Canada, to receive a cash payment and the RSUs shall be paid in
shares of Common Stock only.


The following provisions apply if you are a resident of Quebec:


Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

    
GESDMS/6583294.3
8.
 

--------------------------------------------------------------------------------








Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.


Data Privacy Notice and Consent.  This provision supplements Section 15 of the
Agreement:


You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration and operation of the Plan. You further
authorize the Company and your Employer to disclose and discuss your
participation in the Plan with their advisors. You also authorize the Company
and your Employer to record such information and keep it in your employee file.


China


The following provision applies to Participants who are nationals of the
People’s Republic of China (“PRC”) residing in the PRC:
Notifications


Exchange Control Requirements. Pursuant to exchange control laws in the PRC, you
understand that you may be required, immediately upon vesting of the RSUs, to
sell all shares issued and immediately repatriate to the PRC any cash proceeds
you receive upon sale of the shares. To facilitate this immediate sale, you
agree to execute any documents, authorization or forms that the Company or a
third-party broker acting for the Company may request. If you do not execute
such documents, you understand that the Company may refuse to issue you any
shares at vesting.
If immediate sale of the shares is required, you understand that the
repatriation of the cash from the sale of shares may need to be effected through
a special exchange control account established by the Company, an Affiliate, or
the Employer and you hereby consent and agree that the cash may be transferred
to such account on your behalf prior to being delivered to you. You understand
that there may be a delay between the date of sale and the date the cash
proceeds are distributed to you, and you further understand and agree that the
Company will not be responsible for any currency fluctuation that may occur
between the date of sale and the date the cash proceeds are distributed to you.
You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in the PRC.
Germany


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. You are responsible for obtaining
the appropriate form from a German federal bank and complying with applicable
reporting requirements.


Saudi Arabia


Notifications
Securities Law Information. The Agreement and related RSU documents may not be
distributed in the Kingdom of Saudi Arabia except to such persons as are
permitted under the Offers of Securities Regulations issued by the Capital
Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Agreement, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the Agreement. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to

    
GESDMS/6583294.3
9.
 

--------------------------------------------------------------------------------






the shares. If you do not understand the content of the Agreement, you should
consult an authorized financial adviser.
United Arab Emirates


Notifications


Securities Law Information. The Plan is only being offered to qualified
employees of the Company and its Affiliates and is in the nature of an “exempt
personal offer” of equity incentives to employees of the Company’s Affiliates in
the United Arab Emirates. The Plan, the Agreement and any other grant documents
you may receive from the Company are intended for distribution only to such
employees and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered (i.e., shares) should conduct
their own due diligence on the securities. If you do not understand the contents
of the Plan or the Agreement, you should consult an authorized financial
adviser. The Emirates Securities and Commodities Authority and the Dubai
Financial Services Authority have no responsibility for reviewing or verifying
any documents in connection with the Plan. The Ministry of Economy, the Dubai
Department of Economic Development, Emirates Securities and Commodities
Authority, Central Bank and the Dubai Financial Services Authority, as
applicable depending on your location in the United Arab Emirates, have not
approved the Plan or the Agreement or taken steps to verify the information set
out therein, and have no responsibility for such documents.


United Kingdom


Terms and Conditions


Responsibility for Taxes. This provision supplements Section 10 of the
Agreement:


You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of income tax that you owe at vesting, or the
release or assignment of the RSUs for consideration, or the receipt of any other
benefit in connection with the RSUs (the “Due Date”) within 90 days after the
Due Date, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall constitute a loan owed by you to the Employer, effective 90 days
after the Due Date. You agree that the loan will bear interest at the Her
Majesty’s Revenue and Customs (“HMRC”) official rate and will be immediately due
and repayable by you, and the Company and/or the Employer may recover it at any
time thereafter by withholding the funds from salary, bonus or any other funds
due to you by the Company or Employer, by withholding in shares issued at
settlement or from the cash proceeds from the sale of shares or by demanding
cash or a cheque from you. You also authorize the Company to delay the issuance
of any shares unless and until the loan is repaid in full.


Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that you are an
executive officer or director and income tax is not collected from or paid by
you within 90 days of the Due Date, the amount of any uncollected income tax may
constitute a benefit to you on which additional income tax and National
Insurance Contributions (“NICs”) (including Employer NICs, as defined below) may
be payable. You acknowledge that the Company or the Employer may recover any
such additional income tax and NICs (including Employer NICs, as defined below)
at any time thereafter by any of the means referred to in Section 10 of the
Agreement, although you acknowledge that you ultimately will be responsible for
reporting any income tax or NICs (including Employer NICs, as defined below) due
on this additional benefit directly to the HMRC under the self-assessment
regime.


National Insurance Contributions Acknowledgment. As a condition of participation
in the Plan and the vesting of the RSUs, you agree to accept any liability for
secondary Class 1 NICs which may be payable by the Company and/or the Employer
in connection with the RSUs and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without limitation to the foregoing, you agree to execute a
joint election with the Company, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consent or
election. You further agree to execute such other joint elections as may be
required between you and any successor to the Company and/or the Employer. You
further agree that the Company and/or the Employer may collect the Employer NICs
from you by any of the means set forth in Section 10 of the Agreement.



    
GESDMS/6583294.3
10.
 

--------------------------------------------------------------------------------






If you do not enter into a Joint Election prior to the vesting of the RSUs or if
approval of the Joint Election has been withdrawn by HMRC, the RSUs shall become
null and void without any liability to the Company and/or the Employer.

    
GESDMS/6583294.3
11.
 